PAUL O. PARADIS

4422 N. 75" Street, Apt. 4005
Scottsdale, AZ 85251
Telephone: 201.206.9092

Pro Se Plaintiff

PAUL O. PARADIS,
Plaintiff,
V.

ELLEN PANSKY, PANSKY
MARKLE ATTORNEYS AT LAW
MARIBETH ANNAGUEY, ERIC M.
GEORGE, BROWNE GEORGE ROSS
LLP and DEFENDANTS DOES 1 -
100,

Defendants.

 

 

 

 

(Pase 2:20-cv-09660 Document1 Filed 10/21/20 Page lof37 Page ID#:1

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Case No.

COMPLAINT

1. INVASION OF PRIVACY BY
FALSE LIGHT

2. DEFAMATION

JURY TRIAL DEMANDED

COMPLAINT

 
Co Co ST DD

10
1]
12

14
15
16
Li
18
19

21
22
Zo
24
Zo
26
27
28

(Case 2:20-cv-09660 Document1 Filed 10/21/20 Page 2 of 37 Page ID #:2

Plaintiff Paul O. Paradis (“Plaintiff’ or “Paradis”), by his undersigned
counsel, alleges the following upon personal knowledge as to his own acts and upon

information and belief based on the investigation conducted by counsel as to all

other matters.

NATURE OF THE ACTION
L, This is an action brought by Plaintiff against Defendants to recover
damages incurred by Plaintiff as a result of Defendants highly defamatory and
malicious conduct and for invasion of privacy by false light as a result of Defendants
having intentionally, and with malice, painted Plaintiff in a highly false light,
thereby damaging Plaintiffs reputation, as well as causing Plaintiff to incur

monetary and non-monetary damages, as detailed herein.

THE PARTIES

ai Plaintiff Paul O. Paradis is a citizen and resident of the State of
Arizona. Plaintiff was damaged in excess of five million dollars ($5 million) as a
result of the wrongful conduct engaged in by Defendants as detailed herein.

3. Defendant Ellen Pansky (“Pansky”) is a citizen and resident of the State
of California. Defendant Pansky committed the wrongful acts complained of herein
and/or engaged in purposeful economic activity within the County of Los Angeles,
State of California at all times relevant hereto.

4, Defendant law firm Pansky Markle Attorneys at Law (“Pansky
Markle”) is a citizen and resident of the State of California. Defendant Pansky
Markle committed the wrongful acts complained of herein and/or engaged in
purposeful economic activity within the County of Los Angeles, State of California
at all times relevant hereto.

5. Defendant Maribeth Annaguey (“Annaguey”) is a citizen and resident

of the State of California. Defendant Annaguey committed the wrongful acts

 

COMPLAINT

 

 

 
Oo Co aD NH wm BW NY

NM NO NY NY NY WN NO HB HH HF HF HF FS Se eS eS
SPU eA ek She S&S ke Ge ae bk we we oS

Case 2:20-cv-09660 Document1 Filed 10/21/20 Page 30f37 Page ID#:3

complained of herein and/or engaged in purposeful economic activity within the
County of Los Angeles, State of California at all times relevant hereto.

6. Defendant Eric M. George (“George”) is a citizen and resident of the
State of California. Defendant George committed the wrongful acts complained of
herein and/or engaged in purposeful economic activity within the County of Los
Angeles, State of California at all times relevant hereto.

7. Defendant law firm Browne George Ross, LLP (“Browne George”) is a
citizen and resident of the State of California. Defendant Browne George committed
the wrongful acts complained of herein and/or engaged in purposeful economic
activity within the County of Los Angeles, State of California at all times relevant
hereto.

8. Plaintiff is informed and believes and thereupon alleges that Defendants
DOES 1 — 100, inclusive, and each of them, at all times relevant hereto, were public,
business and/or other persons or entities whose form is unknown committing torts in
and/or engaged in purposeful economic activity within the County of Los Angeles,
State of California.

9. The true names and capacities of Defendants DOES 1 — 100, and each
of them, whether individual, corporate, associate or otherwise, are unknown to
Plaintiff at this time. Therefore, Plaintiff sues said Defendants by fictitious names.
Plaintiff will file DOE amendments, and/or seek leave of the Court to amend his
complaint to assert the true names and capacities of these Defendants when they
have been ascertained. Plaintiff is informed and believes, and upon such
information and belief alleges, that each Defendant herein designated as a DOE was
and is, in some manner, negligently, wrongfully, or otherwise, responsible and liable
to Plaintiff for the injuries and damages hereinafter alleged, and that Plaintiff's
damages as herein alleged were proximately caused by their conduct.

10. Plaintiff is further informed and believes that, at all times relevant

hereto, Defendants, and each of them, acted in concert and in furtherance of the

2 COMPLAINT

 

 

 
Como TDN HO HB WH NY

i) NB BO ND ORD ORDO ia aia ei a a

hase 2:20-cv-09660 Document1 Filed 10/21/20 Page 4of37 Page ID #:4

interests of each other. The conduct of each Defendant combined and cooperated
with the conduct of each of the remaining Defendants so as to cause the herein

described incidents and the resulting injuries and damages to Plaintiff.

JURISDICTION and VENUE

11. This Court has original jurisdiction over Plaintiff's claims based on the
parties’ diversity of citizenship and because the amount in controversy exceeds
$75,000.00 pursuant to 28 U.S.C. § 1332.

12. Venue is appropriate in this judicial district pursuant to 28 U.S.C. §
1391 and this Court has personal jurisdiction over defendants and each of them, by
reason of the fact that, among other things, many of the acts and failures to act
complained of herein giving rise to this action occurred in the State of California

within the County of Los Angeles.

SUBSTANTIVE ALLEGATIONS

 

Background of the
PwC Action and Jones Class Action

13. In 2010, PricewaterhouseCoopers, LLP (“PwC”) was retained by the
City of Los Angeles (the “City”) to develop and implement a new customer care and
billing system (“CC&B System”) for the Los Angeles Department of Water and
Power (“LADWP?”), which is the largest municipal utility in the United States.

14. As widely publicly reported, PwC’s implementation of the CC&B
System for the LADWP was disastrous, however, and resulted in an overwhelming
number of delayed, inconsistent and inaccurate bills.

15. On March 6, 2015, the City, by and through the LADWP, filed a
lawsuit against PwC, asserting breach of contract and fraudulent inducement claims.
This action was captioned, City of Los Angeles vy. PricewaterhouseCoopers, LLP,
BC574690 and ultimately assigned to Judge Elihu Berle of the Los Angeles County

Superior Court (hereinafter the “PwC Action’).
3 COMPLAINT

 

 

 
co OU PF THN DW NH BW VY &

i ea asa ee
oC ey DW nO SP WY YN

Ny we YY ww KV KY WY WV
aD wr FW YY KF &

No
oo

(Case 2:20-cv-09660 Document1 Filed 10/21/20 Page 5of37 Page ID#:5

16. The City retained attorneys Paul Kiesel (“Kiesel”) and Paul Paradis
(“Paradis”) as “Special Counsel” to prosecute the PwC Action on behalf of the City.
(For purposes of this Complaint, unless otherwise specified herein, as used herein,
“Special Counsel” refers only to Paradis, not Kiesel).

17. The City’s operative Third Amended Complaint (“TAC”) in the PwC
Action alleged, inter alia, that PwC had made material misrepresentations and
omitted to disclose material information to fraudulently induce the LADWP to
award the $60+ million contract to implement the CC&B System for the LADWP.
Among other things, the TAC alleged that PwC had: (i) provided the LADWP with
fraudulent references during the bidding process; (ii) falsely claimed PwC satisfied
the project’s mandatory requirements; and (iii) falsely represented that PwC
personnel possessed the knowledge and skills required to properly implement the
CC&B System at the LADWP. The TAC also alleged that PwC had violated both
Georgia and California law by impersonating a Georgia state government official
during a reference check phone call with the LADWP in order to provide the
LADWP with a wholly fictitious reference.

18. On April 1, 2015, the City of Los Angeles was sued by LADWP
customer and ratepayer Antwon Jones (“Jones”) in an action entitled Jones v. City of
Los Angeles, BC577267, (hereinafter, the “Jones Class Action”). Jones alleged that
he and thousands of other LADWP customers had been overcharged for electric and
water utility services provided by the City of Los Angeles because the bills
generated by the improperly implemented CC&B System were charging LADWP
customers for more electricity and water than they had actually consumed.

19. In August 2015, the City announced that it had entered into a class
action settlement of the claims asserted in the Jones Class Action pursuant to which
the City would, inter alia, refund all amounts owed to customers as a result of billing

overcharges and remediate the billing system.

+ COMPLAINT

 

 

 
on KN tN BR OY NY eK

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:20-cv-09660 Document1 Filed 10/21/20 Page 6 of 37 Page ID #:6

20. The PwC Action, however was on a very different — and highly
contentious litigation track. In the three years that followed the March 2015 filing of
the PwC Action, the City and PwC were engaged in a very acrimonious litigation
following Special Counsels’ repeated discoveries of highly damaging evidence
against PwC.

21. From 2013 through August 31, 2020, attorney James P. Clark (“Clark”)
was employed as the Los Angeles Chief Assistant City Attorney. During the
entirety of Clark’s tenure as Chief Assistant City Attorney, Clark reported directly to
Los Angeles City Attorney Mike Feuer and described himself as “No. 2” in the
Office of the Los Angeles City Attorney. Clark resigned from this position suddenly
and without any explanation or public announcement by Feuer or the City
Attorney’s Office effective August 31, 2020.

22. Prior to working as the Los Angeles Chief Assistant City Attorney
under Feuer, Clark was a Partner and thirty-six year veteran of the litigation
department at the law firm of Gibson, Dunn & Crutcher, LLP (“Gibson Dunn’).
During Clark’s tenure as the Los Angeles Chief Assistant City Attorney, in addition
to receiving his salary from the City of Los Angeles, Clark also regularly received
retirement pension benefit payments from Gibson Dunn and therefore had a
continuing financial interest in Gibson Dunn at all times relevant hereto.

23. The PwC Action was entirely conceived of and instigated by Clark in
December 2014. At the time Clark conceived of the filing of the PwC Action in
December of 2014 and instigated its filing in March 2015, Clark was a retired
Partner of Gibson Dunn and was receiving regular retirement pension benefit
payments from Gibson Dunn -- and PwC had been an ongoing client of the Gibson
Dunn firm since at least as early as 2006. The fact that Clark conceived of and
instigated the filing of the PwC Action by the City against PwC (who was then a
current client of Gibson Dunn) while Clark was simultaneously receiving ongoing

retirement pension benefit payments from Gibson Dunn was known to Los Angeles

5 COMPLAINT

 

 
So 41D DBD UO BW YPN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 7 of 37 Page ID #:7

City Attorney Mike Feuer in December 2014, but the existence of this conflict of
interest has never been disclosed to the Los Angeles Ethics Commission, any Court,
PwC, LADWP ratepayers or PwC.

24. Gibson Dunn is also the law firm that, at all times relevant hereto,
represented PwC as defense counsel in the PwC Action filed against PwC by the
City and the very same law firm that simultaneously employed former United States
Congressman Mel Levine, who, at all times relevant hereto, also served as the
President of the LADWP Board of Commissioners.

After Losing Summary Judgment,
PwC Levels False Allegations

Against The City and Special Counsel
And Seeks Discovery of Matters
Relating to the Jones Class Action

25. In March 2018, PwC sought summary dismissal of the City’s claims
and moved for summary judgment in the PwC Action, which the City opposed.

26. On October 15, 2018, Judge Elihu Berle of the Los Angeles County
Superior Court denied PwC’s Motion for Summary Judgment and ordered that the
City’s claims against PwC for the botched implementation of the CC&B System
proceed to trial.

27. Having failed to defeat the City’s fraudulent inducement through
summary judgment, PwC and its counsel, Gibson Dunn, embarked on a strategy
designed to focus on its adversary’s counsel’s actions, rather than on its client’s. In
connection with this strategy, PwC asserted allegations against Special Counsel in
the PwC Action that were not true.

28. PwC and Gibson Dunn alleged that Special Counsel had colluded with
Class Counsel in the Jones Class Action to artificially inflate the cost of the
settlement in the Jones Class Action, so that the City could later recoup these
artificially inflated costs from PwC as damages in the PwC Action.

29. These allegations were — and remain — false.
6 COMPLAINT

 

 

 
Noe

co may DBD wn BR WwW

10
11
TZ
13
14
15
16
17
18
19
20

22
23
24
25
26
27
28

base 2:20-cv-09660 Document1 Filed 10/21/20 Page 8 of 37 Page ID #:8

30. Remarkably, however, rather than rejecting these allegations out of
hand, Judge Berle allowed PwC and its attorneys to conduct discovery of an
unprecedented breadth and scope into a wide variety of irrelevant matters including
the production of documents, emails and the deposition of then Los Angeles Chief

Assistant City Attorney Clark.

Special Counsel Uncovers That Chief

Deputy City Attorney Clark

Intentionally Provided Gibson Dunn With
The City’s Privileged and Highly Confidential
Mediation and Settlement Strategies In the
Jones Class Action For Use In the PwC Action

31. In December 2018, while working to gather the materials that Judge
Berle had ordered then Los Angles Chief Deputy City Attorney Clark to produce to
PwC, Special Counsel made the absolutely stunning discovery that Clark had
intentionally funneled the City of Los Angeles’ highly confidential attorney-client
privileged communications and attorney work product that Clark had authored, sent
or received concerning the Jones Class Action directly to Gibson Dunn -- in real
time -- since at least January 2015.

32. Remarkably, the emails and documents relating to the Jones Class
Action that Clark had routinely provided to Gibson Dunn contained the City’s most

highly privileged mediation and settlement strategies in the Jones Class Action.

Legal Ethicist Ellen Pansky and Attorneys Maribeth Annaguey and
Eric George Pursue A Scheme To Discredit and Defame Special Counsel
By Portraying Paradis and Kiesel In A False Light As “Rogue Actors”

33. On or about March 6, 2019, both Paradis and Kiesel withdrew as
Special Counsel in the PwC Action. Defendants Maribeth Annaguey and Eric

 

George (both employed by Defendant law firm Browne George, LLP) were hired by
the City to replace Special Counsel as counsel to the City in the PwC Action.

7 COMPLAINT

 

 

 
on TD UH Ff WwW NY

me N NN NY NN NN NYS BS RP PP PF FP PP Pe

 

Case 2:20-cv-09660 Document1 Filed 10/21/20 Page 9of37 Page ID#:9

34. Following the withdrawal of both Special Counsel in the PwC Action
and the retention of Defendants Annaguey and George, Gibson Dunn actually
ramped up its attacks on the City in the PwC Action and, in particular, on the City
Attorney’s Office.

35. In response to Gibson Dunn’s attacks, the City directed Defendant
Browne George LLP to retain the services of attorney and legal ethicist Ellen Pansky
and her firm, Pansky Markle, to purportedly “analyze, evaluate and opine regarding
the conduct of all of the attorneys acting under the auspices of the Los Angeles City
Attorney’s office, in connection with related class action proceedings filed against
the City of the (sic) Los Angeles (“COLA”) and its Department of Water and Power
... primarily the case entitled Antwon Jones v. City of Los Angeles . . . including the
settlement of the Jones class action.”

36. On learning that Pansky had been hired by the City to conduct a
purported investigation of all of the attorneys involved in the Jones Class Action,
including Clark, Paradis instructed his counsel to speak with Pansky, George and
Annaguey to inform all three of them of the wrongdoing in which Clark had been
engaged.

37. Acting at Paradis’ direction, on March 12, 2019, Paradis’ counsel spoke
with Pansky at length telephonically and provided Pansky with a number of emails
and documents that clearly demonstrate that Kiesel and Paradis were not “rogue
actors” and the acts undertaken by Kiesel and Paradis on behalf of the City in
connection with both the Jones Class Action and the PwC Action were undertaken at
the direction of, and with the knowledge and consent of the City, and that both Mel
Levine and Clark, the mastermind behind the PwC Action, suffered from inherent
conflicts due to their ongoing financial interests in Gibson Dunn. These emails and
documents also make clear that Gibson Dunn’s false accusations and fictitious

narrative was, and remains, completely false.

8 COMPLAINT

 

 
Oo fo 41 Dn BW PO

NO WN NO NY NN N WN BH FH FH FS FS FEF Se OS |
sO RR RSeBPERSSaBE ARR ESe TS

 

wase 2:20-cv-09660 Document1 Filed 10/21/20 Page 100f 37 Page ID #:10

38. On March 14, 2019, Paradis’ counsel spoke at length telephonically
with George and Annaguey and also provided both of them with a number of emails
and documents that clearly demonstrate that Kiesel and Paradis were not “rogue
actors” and the acts undertaken by Kiesel and Paradis on behalf of the City in
connection with both the Jones Class Action and the PwC Action were undertaken at
the direction of, and with the knowledge and consent of the City, and that both Mel
Levine and Clark, the mastermind behind the PwC Action, suffered from inherent
conflicts due to their ongoing financial interests in Gibson Dunn. These emails and
documents also make clear that Gibson Dunn’s false accusations and fictitious

narrative was, and remains, completely false.

Defendants Knowingly, and With Malice, Fail to
Investigate The Facts Provided By Paradis In Order
to Paint Paradis In A Highly Detrimental False Light

39. Despite Paradis’ counsel having provided Pansky with a plethora of
factual evidence demonstrating the falsity of the “rogue actor” claims being leveled
against Kiesel and Paradis, Pansky knowingly and intentionally turned a blind eye
and failed to investigate the well-documented factual evidence provided by Paradis’
counsel.

40. Despite Paradis’ counsel having provided Annaguey with a plethora of
factual evidence demonstrating the falsity of the “rogue actor” claims being leveled
against Kiesel and Paradis, Annaguey knowingly and intentionally turned a blind
eye and failed to investigate the well-documented factual evidence provided by
Paradis’ counsel.

41. Despite Paradis’ counsel having provided George with a plethora of
factual evidence demonstrating the falsity of the “rogue actor” claims being leveled
against Kiesel and Paradis, George knowingly and intentionally turned a blind eye
and failed to investigate the well-documented factual evidence provided by Paradis’

counsel.

9 COMPLAINT

 

 
C

Co OD Oo ST DH HH HB WH YPN

—

No i) MN tN NO bp ho ht — — — e — _ — — —
S aD A FW NY KF COO WMWnry DB mA BW YP

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 11o0f37 Page ID #:11

42. By intentionally failing to investigate and willfully turning a blind eye
to evidence provided by Paradis’ counsel which clearly demonstrated that Paradis
was not a “rogue actor” and that both Mel Levine and Clark, the mastermind behind
the PwC Action, suffered from inherent conflicts due to their ongoing financial
interests in Gibson Dunn, Defendants intentionally and maliciously engaged in a
scheme to knowingly and deliberately paint Paradis in a highly detrimental false
light.

43. In furtherance of this scheme, Defendants Annaguey, George and
Browne George, LLP directed Pansky and Pansky Markel to draft the Pansky
Report, which painted Plaintiff in a false light as a “rogue” actor, who colluded with
Class Counsel in the Jones Action and suffered from irreconcilable conflicts.

44. Additionally, in furtherance of this scheme, Defendants Pansky and
Pansky Markel drafted the Pansky Report, which painted Plaintiff in a false light as a
“rogue” actor, who colluded with Class Counsel in the Jones Action and suffered
from irreconcilable conflicts.

45. The Pansky Report was published October 23, 2019.

Pansky Intentionally Drafted the
Pansky Report, Which Contains Materially
False and Highly Defamatory Statements About Paradis

46. At the time that the Pansky Report was published, Defendants had

 

actual knowledge that the Pansky Report contained materially false and highly
defamatory statements about Paradis, including the following false and defamatory
statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City

10 COMPLAINT

 

 

 
Co re THD HD Ow FB WwW NY Ke

a |
Oo Oo ~sS DH ww SF WH LY KS OS

NmN we YY NY NY WY WV
aI DBD UW F&F WH NY KF S&S

No
oo

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 12o0f37 Page ID#:12

complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests.

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel.

d. By failing to advise their client, the City, that they were continuing to
assist Jones in bringing in action against the City, Paradis violated his duty
to the City to communicate significant events affecting the client’s matter.

47. Despite having actual knowledge that these statements, contained in the

Pansky Report, concerning Paradis were materially false and misleading, Defendants
knowingly and intentionally published the Pansky Report and thereby defamed
Paradis and portrayed Paradis in a highly detrimental false light.

Plaintiff Was Damaged As A
Result of Defendants’ Misconduct

48. As a result of the highly detrimental false light campaign in which
Defendants were active participants, and as a result of the publication of the
malicious and highly defamatory statements contained in the Pansky Report,
Paradis’ reputation as an attorney, contractor, manager and employee has been
completely destroyed.

49. Based on the false statements contained in the Pansky Report,
numerous false news stories, articles and television news stories have been published

falsely attacking Paradis and painting him in the very false light character conceived

11 COMPLAINT

 

 
q

Oo mH aI DH mH BP WwW PO

Mm WN Nw Ww WwW BO BD BRD RDO OHO RS ee eS eS Oe ee
oOo ~) DH OH BH WH NY KF GS Oo Oe YS HR A BP WH NY KS CO

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 13 of 37 Page ID #:13

of and furthered by Defendants as a result of the wrongful scheme described herein.

50. Furthermore, Paradis has been wrongfully sued as a result of
Defendants’ false light scheme and as a result of Defendants Pansky, Annaguey and
George publishing the highly defamatory statements about Paradis that are contained
in the Pansky Report.

51. Paradis has lost business, repeatedly been refused employment and has
been forced to file bankruptcy as a result of Defendants’ malicious false light
scheme and as a result of Defendants Pansky, Annaguey and George having
published the materially false and highly defamatory statements contained in the
Pansky Report.

52. Accordingly, Defendants’ illegal acts have caused Paradis to suffer

monetary damages in excess of five million dollars ($5 million).

COUNT I

(For Violation of Invasion of Privacy By False Light — Actual Malice Against
Defendants Pansky, Pansky Markel, Annaguey, George
And Browne George, LLP)

53. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.

54. As explained here, Defendants engaged in a scheme, the purpose of
which was to paint Plaintiff in a false light as a “rogue” actor, who colluded with
Class Counsel in the Jones Action and who suffered from irreconcilable conflicts.

55. In all actuality, however, the acts undertaken by Paradis on behalf of the
City in connection with both the Jones Class Action and the PwC Action were
undertaken at the direction of, and with the knowledge and consent of the City.
Additionally, both Mel Levine and Clark, the creator of the PwC Action, suffered

from inherent conflicts of their own, due to their financial interests in Gibson Dunn.

12 COMPLAINT

 

 
Co Oo me STD mH FP WH YPN &

NM NY MRM NR WD RD RD RD ee a
Sao Ok oR SBS S&B SER SEES a

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 14o0f37 Page ID#:14

56. Paradis provided Defendants with evidence demonstrating the existence
of the foregoing facts. Information provided to Defendants by Paradis also made
clear that Gibson Dunn’s false accusations and fictitious narrative was, and remains,
completely false.

57. Despite having been provided this evidence by Plaintiff, Defendants all
turned a willful blind eye, deliberately ignoring this evidence in furtherance of a
scheme to paint Plaintiff in a false light as a “rogue” actor, who colluded with Class
Counsel in the Jones Action and who suffered from irreconcilable conflicts.

58. In furtherance of this scheme, Defendants Annaguey, George and
Browne George, LLP directed Pansky and Pansky Markel to draft the Pansky
Report, which painted Plaintiff in a false light as a “rogue” actor, who colluded with
Class Counsel in the Jones Action and who suffered from irreconcilable conflicts.

59. Additionally, in furtherance of this scheme, Defendants Pansky and
Pansky Markel drafted the Pansky Report, which painted Plaintiff in a false light as a
“rogue” actor, who colluded with Class Counsel in the Jones Action and who
suffered from irreconcilable conflicts.

60. The Pansky Report was published on October 23, 2019.

61. The Pansky Report contained numerous falsehoods concerning Paradis,
including the fact that Paradis operated as a “rogue” actor, who colluded with Class
Counsel in the Jones Action

62. and who suffered from irreconcilable conflicts.

63. The foregoing falsehoods were offensive to a reasonable person.

64. By deliberately ignoring Paradis and the evidence that he provided,
which demonstrated the utter falsity of Defendants’ false characterization of Paradis,
Defendants acted with actual malice.

65. As a result of Defendants’ actions, Plaintiff has suffered lost wages,
earning capacity, pain and suffering, emotional distress, and other monetary and

non-monetary damages.

[3 COMPLAINT

 

 
Co OD DO HSH DD HH SPW YN He

Nm NM BR Bw RD RD OD OD ie ea es
oo sa DBD wm fF WD NY KF ODO PF sD NH BB Ww PO

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 15o0f37 Page ID#:15

66. Defendants’ actions were a substantial factor in causing Plaintiff to

suffer the foregoing damages.

COUNT II

(For Violation of Invasion of Privacy By False Light - Negligence Against
Defendants Pansky, Pansky Markel, Annaguey, George
And Browne George, LLP)

67. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.

68. As explained here, Defendants engaged in a scheme, the purpose of
which was to paint Plaintiff in a false light as a “rogue” actor, who colluded with
Class Counsel in the Jones Action and who suffered from irreconcilable conflicts.

69. In all actuality, however, the acts undertaken by Paradis on behalf of the
City in connection with both the Jones Class Action and the PwC Action were
undertaken at the direction of, and with the knowledge and consent of the City.
Additionally, both Mel Levine and Clark, the creator of the PwC Action, suffered
from inherent conflicts of their own, due to their financial interests in Gibson Dunn.

70. Paradis provided Defendants with evidence demonstrating the existence
of the foregoing facts. Information provided to Defendants by Paradis also made
clear that Gibson Dunn’s false accusations and fictitious narrative was, and remains,
completely false.

71. Despite having been provided this evidence by Plaintiff, Defendants all
turned a willful blind eye, deliberately ignoring this evidence in furtherance of a
scheme to paint Plaintiff in a false light as a “rogue” actor, who colluded with Class
Counsel in the Jones Action and who suffered from irreconcilable conflicts.

72. In furtherance of this scheme, Defendants Annaguey, George and
Browne George, LLP directed Pansky and Pansky Markel to draft the Pansky

Report, which painted Plaintiff in a false light as a “rogue” actor, who colluded with

14 COMPLAINT

 

 

 
q

Co Ob MO 41 DO ON SF WY WY

2 N N bt i) i) i ee ee — —S — —_ —

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 16o0f37 Page ID #:16

Class Counsel in the Jones Action and who suffered from irreconcilable conflicts.

73. Additionally, in furtherance of this scheme, Defendants Pansky and
Pansky Markel drafted the Pansky Report, which painted Plaintiff in a false light as a
“rogue” actor, who colluded with Class Counsel in the Jones Action and who
suffered from irreconcilable conflicts.

74. The Pansky Report was published on October 23, 2019.

75. The Pansky Report contained numerous falsehoods concerning Paradis,
including the fact that Paradis operated as a “rogue” actor, who colluded with Class
Counsel in the Jones Action and who suffered from irreconcilable conflicts.

76. The foregoing falsehoods were offensive to a reasonable person.

77. By deliberately ignoring Paradis and the evidence that he provided,
which demonstrated the utter falsity of Defendants’ false characterization of Paradis,
Defendants acted negligently.

78. As a result of Defendants’ actions, Plaintiff has suffered lost wages,
earning capacity, pain and suffering, emotional distress, and other monetary and
non-monetary damages.

79. Defendants’ actions were a substantial factor in causing Plaintiff to

suffer the foregoing damages.

COUNT Il

(For Violation of Invasion of Privacy By False Light
Against Defendants DOES 1 - 100)

80. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.

81. Defendants DOES 1 — 100 engaged in a scheme, the purpose of which
was to paint Plaintiff in a false light as a “rogue” actor, who colluded with Class

Counsel in the Jones Action and who suffered from irreconcilable conflicts.

15 COMPLAINT

 

 
Oo moO YN DW UH FW NY

—
So

Mm WN NO WN WN WY NY VY NO RH HS HH eS Se eS Oi eS i eS
oo ~~ DN A Bh WwW KY KF CT OO Pe ADD rH SBP WD WY

 

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 17 of 37 Page ID #:17

82.  Inall actuality, however, the acts undertaken by Paradis on behalf of the
City in connection with both the Jones Class Action and the PwC Action were
undertaken at the direction of, and with the knowledge and consent of the City.
Additionally, both Mel Levine and Clark, the creator of the PwC Action, suffered
from inherent conflicts of their own, due to their financial interests in Gibson Dunn

83. Paradis provided Defendants DOES 1-100 with evidence
demonstrating the existence of the foregoing facts. Information provided to
Defendants DOES 1-100 by Paradis also made clear that Gibson Dunn’s false
accusations and fictitious narrative was, and remains, completely false.

84. Despite having been provided this evidence by Plaintiff, Defendants
DOES 1-100 turned a willful blind eye, deliberately ignoring this evidence in
furtherance of a scheme to paint Plaintiff in a false light in the Pansky Report as a
“rogue” actor, who colluded with Class Counsel in the Jones Action and who
suffered from irreconcilable conflicts.

85. | The Pansky Report was published on October 23, 2019.

86. The Pansky Report contained numerous falsehoods concerning Paradis,
including the fact that Paradis operated as a “rogue” actor, who colluded with Class
Counsel in the Jones Action and who suffered from irreconcilable conflicts.

87. The foregoing falsehoods were offensive to a reasonable person.

88. By deliberately ignoring Paradis and the evidence that he provided,
which demonstrated the utter falsity of Defendant DOES 1-100s’ false
characterization of Paradis, Defendants DOES 1-100 acted negligently and/or with
actual malice.

89. As aresult of Defendant DOES 1—100s’ actions, Plaintiff has suffered
lost wages, earning capacity, pain and suffering, emotional distress, and other
monetary and non-monetary damages.

90. Defendant DOES 1-—100s’ actions were a substantial factor in causing

Plaintiff to suffer the foregoing damages.

16 COMPLAINT

 
Oo wmnry KH wm fF WwW NY eK

DO N VY WN PP BD Oe RR BR
aS BR ROE ODP SES SKB AUR eG BRS Bes

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 18 of 37 Page ID #:18

COUNT IV
(For Defamation — Actual Malice Against Defendants Pansky and Pansky

Markel — For General Damages)

91. Plaintiff Paradis incorporates and re-alleges all of the foregoing

paragraphs as if fully set forth herein.

92. Defendants Pansky and Pansky Markel drafted the Pansky Report,

which was published on October 23, 2019.

93. As detailed herein, the Pansky Report is false and contains numerous

non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in
bringing an action against the City, Paradis violated his duty to the City to

communicate significant events affecting the client’s matter.

17 COMPLAINT

 

 
oe

an Wan nH FS W

11
12
je,
14
15
16
17
18
19
20
21
22
23
24
25

Z7
28

 

 

Nase 2:20-cv-09660 Document1 Filed 10/21/20 Page 19o0f37 Page ID#:19

94. In light of the fact that Defendants Pansky and Pansky Markel had
direct knowledge that each of the foregoing statements was false, Defendants Pansky
and Pansky Markel acted with actual malice in making these defamatory per se
statements.

95. As a result of the defamatory statements made by Defendants Pansky
and Pansky Markle, Plaintiff has sustained, and is, therefore, entitled to general

damages.

COUNT V

(For Defamation — Negligence Against Defendants Pansky and Pansky Markel
— For General Damages)

96. Plaintiff Paradis incorporates and re-alleges all of the foregoing

paragraphs as if fully set forth herein.

97. Defendants Pansky and Pansky Markel drafted the Pansky Report,

which was published on October 23, 2019.

98. As detailed herein, the Pansky Report is false and contains numerous

non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual

ratepayer against PWC, and that as soon as Jones made his decision to sue

18 COMPLAINT

 
So me TD Ww BW PN eH

—
i)

oo o ome mn F&F Ww YY KF DT CO wo HD DH BW PO HY

 

bse 2:20-cv-09660 Document1 Filed 10/21/20 Page 20 0f 37 Page ID #:20

the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in

bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

99. In light of the fact that Defendants Pansky and Pansky Markel had
direct knowledge that each of the foregoing statements was false, Defendants Pansky
and Pansky Markel acted with negligence in making these defamatory per se
statements.

100. As a result of the defamatory statements made by Defendants Pansky
and Pansky Markle, Plaintiff has sustained, and is, therefore, entitled to general

damages.

COUNT VI
(For Defamation — Actual Malice Against Defendants Annaguey, George and
Browne George, LLP_ For General Damages)

101. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.

102. Defendants Annaguey, George and Browne George, LLP caused
Defendants Pansky and Pansky Markel to draft the Pansky Report, which was
published on October 23, 2019.

103. As detailed herein, the Pansky Report is false and contains numerous
non-privileged, defamatory per se statements including the following statements:

e. By concurrently providing legal representation to Jones and the City

without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones

and the City;
19 COMPLAINT

 

 
i)

Oo wo HNO UH HB W

10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
ot
28

 

 

hase 2:20-cv-09660 Document 1 Filed 10/21/20 Page 21o0f 37 Page ID #:21

f. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

g. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

h. By failing to advise the City that he was continuing to assist Jones in
bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

104. In light of the fact that Defendants Annaguey, George and Browne
George, LLP had direct knowledge that each of the foregoing statements was false,
Defendants Annaguey, George and Browne George, LLP acted with actual malice in
causing these defamatory per se statements to be made.

105. Asaresult of the defamatory statements, which Defendants Annaguey,
George and Browne George, LLP caused to be made, Plaintiff has sustained, and is,

therefore, entitled to general damages.

COUNT VII

(For Defamation — Negligence Sc Defendants Annaguey, George and
Browne George, LLP — For General Damages)

106. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.

107. Defendants Annaguey, George and Browne George, LLP caused
20 COMPLAINT

 
hse 2:20-cv-09660 Document 1 Filed 10/21/20 Page 22 of 37 Page ID #:22

Defendants Pansky and Pansky Markel to draft the Pansky Report, which was
published on October 23, 2019.

108. As detailed herein, the Pansky Report is false and contains numerous
non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City

Co moO TDD ON BW PO

WwW NHN NO WN WN NN NO =| =| =| =] Be Se RP eS Se
sooo SF BO SERBS SESS SEBS RSE

 

 

without the informed written consent of either Jones or the City, Paradis

violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

. By secretly drafting or participating in the drafting of the Jones v. the City

complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to

refrain from representation of conflicting interests;

. By repeatedly misrepresenting that once the City declined to consent to

Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,

and opposing counsel; and

. By failing to advise the City that he was continuing to assist Jones in

bringing an action against the City, Paradis violated his duty to the City to

communicate significant events affecting the client’s matter.

109. In light of the fact that Defendants Annaguey, George and Browne
George, LLP had direct knowledge that each of the foregoing statements was false,
Defendants Annaguey, George and Browne George, LLP acted with negligence in

causing these defamatory per se statements to be made.

21 COMPLAINT

 
oF TD nH BW YN

— ek
im &

ont DN MH FW NY KF COO wmMeHA DH NH BB WH bo

 

hse 2:20-cv-09660 Document1 Filed 10/21/20 Page 23 of 37 Page ID #:23

110. Asa result of the defamatory statements, which Defendants Annaguey,
George and Browne George, LLP caused to be made, Plaintiff has sustained, and is,

therefore, entitled to general damages.

COUNT VIII

(For Defamation — Actual Malice Against Defendants DOES 1-100 — For
General Damages)

111. Plaintiff Paradis incorporates and re-alleges all of the foregoing

paragraphs as if fully set forth herein.

112. Defendants Pansky and Pansky Markel drafted the Pansky Report,

which was published on October 23, 2019.

113. As detailed herein, the Pansky Report is false and contains numerous

non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,

and opposing counsel; and

22 COMPLAINT

 

 
Oo Fe ST DH On F&F WwW HY Fe

No NOOO S| S| eS Ee OO SO eS OO eS OO SO ee
—- OC }!O OM DD wD BB WH NY KS CO

 

Wase 2:20-cv-09660 Document1 Filed 10/21/20 Page 24o0f 37 Page ID#:24

d. By failing to advise the City that he was continuing to assist Jones in
bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

114. In light of the fact that Defendants DOES 1-100 had direct knowledge
that each of the foregoing statements was false, Defendants DOES 1-100 acted with
actual malice in making these defamatory per se statements.

115. Asa result of the defamatory statements made by Defendants DOES 1-

100, Plaintiff has sustained, and is, therefore, entitled to general damages.

COUNT IX

(For Defamation - Negligence Against Defendants DOES 1 - 100 — For General
Damages)

116. Plaintiff Paradis incorporates and re-alleges all of the foregoing

paragraphs as if fully set forth herein.

117. Defendants Pansky and Pansky Markel drafted the Pansky Report,

which was published on October 23, 2019.

118. As detailed herein, the Pansky Report is false and contains numerous

non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to

Paradis’ and Kiesel’s joint representation of the City and an individual

23 COMPLAINT

 

 
q

Oo OO SD wo FP WwW PO

Nm BD BRO ORD ORO OO a ea i ee

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 25o0f37 Page ID#:25

ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in

bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

119. In light of the fact that Defendants DOES 1-100 had direct knowledge
that each of the foregoing statements was false, Defendants DOES 1-100 acted
negligently in making these defamatory per se statements.

120. Asa result of the defamatory statements made by Defendants DOES 1-

100, Plaintiff has sustained, and is, therefore, entitled to general damages.

COUNT X

(For Defamation — Actual Malice Against Defendants Pansky and Pansky
Markel — For Special Damages)

121. Plaintiff Paradis incorporates and re-alleges all of the foregoing

paragraphs as if fully set forth herein.

122. Defendants Pansky and Pansky Markel drafted the Pansky Report,

which was published on October 23, 2019.

123. As detailed herein, the Pansky Report is false and contains numerous

non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City

complaint and failing to reveal his actions to, and/or failing to obtain

24 COMPLAINT

 

 
q

Oo Oe TD DH NM B&B WH PB Be

Mm BM Boa BRO RD OD OD OD ea ae ee ee
eos OREBBEBERAR SE ESE rE

 

bse 2:20-cv-09660 Document1 Filed 10/21/20 Page 26 of 37 Page ID #:26

informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in
bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

124. In light of the fact that Defendants Pansky and Pansky Markel had
direct knowledge that each of the foregoing statements was false, Defendants Pansky
and Pansky Markel acted with actual malice in making these defamatory per se
statements.

125. As a result of the defamatory statements made by Defendants Pansky
and Pansky Markle, Plaintiff has sustained, and is, therefore, entitled to special

damages.

COUNT XI

(For Defamation — Negligence Against Defendants Pansky and Pansky Markel
— For Special Damages)

126. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.

127. Defendants Pansky and Pansky Markel drafted the Pansky Report,
which was published on October 23, 2019.

25 COMPLAINT

 

 
q

Oo Oe yD Dn & WW YP

et
os HN UO SB OW NY KF &

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 27 of 37 Page ID #:27

128. As detailed herein, the Pansky Report is false and contains numerous

non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in
bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

129. In light of the fact that Defendants Pansky and Pansky Markel had

direct knowledge that each of the foregoing statements was false, Defendants Pansky

and Pansky Markel acted with negligence in making these defamatory per se

statements.
130. As a result of the defamatory statements made by Defendants Pansky
and Pansky Markle, Plaintiff has sustained, and is, therefore, entitled to special

damages.

26 COMPLAINT

 

 
CoO moO DDH HM BP W PO Ke

Ny NO WN WN WH NNO PO ROR Owe ee eee OO eee ee
sor A RB BRBAEaSB ER KR SES Se eS

 

hase 2:20-cv-09660 Document1 Filed 10/21/20 Page 28 0f 37 Page ID #:28

COUNT XII

(For Defamation — Actual Malice ae inst Defendants Annaguey, George and
Browne George, LLP — For Special Damages)

131. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.

132. Defendants Annaguey, George and Browne George, LLP caused
Defendants Pansky and Pansky Markel to draft the Pansky Report, which was
published on October 23, 2019.

133. As detailed herein, the Pansky Report is false and contains numerous
non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in
bringing an action against the City, Paradis violated his duty to the City to

communicate significant events affecting the client’s matter.

27 COMPLAINT

 

 
So yD wm BH WH NHN

MN NO NO NO NY NY NY N NO BH HF HH FS FS FS FS eS SS

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 29 of 37 Page ID #:29

134. In light of the fact that Defendants Annaguey, George and Browne
George, LLP had direct knowledge that each of the foregoing statements was false,
Defendants Annaguey, George and Browne George, LLP acted with actual malice in
causing these defamatory per se statements to be made.

135. Asa result of the defamatory statements, which Defendants Annaguey,
George and Browne George, LLP caused to be made, Plaintiff has sustained, and is,

therefore, entitled to special damages.

COUNT XII

(For Defamation — Negligence Against Defendants Annaguey, George and
Browne George, LLP — For Special Damages)

136. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.

137. Defendants Annaguey, George and Browne George, LLP caused
Defendants Pansky and Pansky Markel to draft the Pansky Report, which was
published on October 23, 2019.

138. As detailed herein, the Pansky Report is false and contains numerous
non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual

28 COMPLAINT

 

 
—

Co Oo SDD A SF WwW LY

mM wo NN NY WN NY NY BS HS KFS He He Be Se eS SS
Ss SR ORE OPEB SS aaa EG Eos

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 300f 37 Page ID #:30

ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in

bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

139. In light of the fact that Defendants Annaguey, George and Browne
George, LLP had direct knowledge that each of the foregoing statements was false,
Defendants Annaguey, George and Browne George, LLP acted with negligence in
causing these defamatory per se statements to be made.

140. Asa result of the defamatory statements, which Defendants Annaguey,
George and Browne George, LLP caused to be made, Plaintiff has sustained, and is,

therefore, entitled to special damages.

COUNT XIV

(For Defamation — Actual Malice Against Defendants DOES 1 - 100 — For
Special Damages)

141. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.
142. Defendants Pansky and Pansky Markel drafted the Pansky Report,
which was published on October 23, 2019.
143. As detailed herein, the Pansky Report is false and contains numerous
non-privileged, defamatory per se statements including the following statements:
a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones

and the City;
29 COMPLAINT

 

 
eo 17D WW fF WwW NY Be

] Nm N NN NY NHB ee Re Re ee i a

fi

 

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 310f 37 Page ID#:31

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in
bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

144. In light of the fact that Defendants DOES 1-100 had direct knowledge
that each of the foregoing statements was false, Defendants DOES 1-100 acted with
actual malice in making these defamatory per se statements.

145. Asa result of the defamatory statements made by Defendants DOES 1-

100, Plaintiff has sustained, and is, therefore, entitled to special damages.

COUNT XV

(For Defamation — Negligence Against Defendants DOES 1 - 100 — For Special
Damages)

146. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.

147. Defendants Pansky and Pansky Markel drafted the Pansky Report,
which was published on October 23, 2019.

148. As detailed herein, the Pansky Report is false and contains numerous

30 COMPLAINT

 
oOo mA HTD NH BW HN

BM WB BO RD RD OR ea ea ea

 

hase 2:20-cv-09660 Document 1 Filed 10/21/20 Page 32 of 37 Page ID #:32

non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in
bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

149. In light of the fact that Defendants DOES 1-100 had direct knowledge
that each of the foregoing statements was false, Defendants DOES 1-100 acted with
negligence in making these defamatory per se statements.

150. Asa result of the defamatory statements made by Defendants DOES 1-

100, Plaintiff has sustained, and is, therefore, entitled to general damages.

31 COMPLAINT

 

 
OD oOo 4a DB nN BW WY

NM Ww NN KN NY NY NY WN NN YR RP Fe Se Pe
oOo DO nh BW HH KF CT Owe HTHN DN FW YY KF ©

>,

 

 

tase 2:20-cv-09660 Document1 Filed 10/21/20 Page 33 of 37 Page ID #:33

COUNT XVI

(For Defamation — Actual Malice Against Defendants Pansky and Pansky
Markel — For Punitive Damages)

151. Plaintiff Paradis incorporates and re-alleges all of the foregoing

paragraphs as if fully set forth herein.

152. Defendants Pansky and Pansky Markel drafted the Pansky Report,

which was published on October 23, 2019.

153. As detailed herein, the Pansky Report is false and contains numerous

non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in
bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

154. In light of the fact that Defendants Pansky and Pansky Markel had

32 COMPLAINT

 
Oo co ~~ HD A BP WH NO

NW bw VY NY WY DH VN DN ROR eR i
CoO ~ DO UB WH YY FS CO CO PFO AHN DN BPW Yr O&O

ea

 

 

hase 2:20-cv-09660 Document1 Filed 10/21/20 Page 34 of 37 Page ID #:34

direct knowledge that each of the foregoing statements was false, Defendants Pansky
and Pansky Markel acted with actual malice in making these defamatory per se
statements.

155. As a result of the defamatory statements made by Defendants Pansky
and Pansky Markle, Plaintiff has sustained, and is therefor entitled to punitive

damages.

COUNT XVII

(For Defamation — Actual Malice Against Defendants Annaguey, George and
Browne George, LLP — For Punitive Damages)

156. Plaintiff Paradis incorporates and re-alleges all of the foregoing
paragraphs as if fully set forth herein.

157. Defendants Annaguey, George and Browne George, LLP caused
Defendants Pansky and Pansky Markel to draft the Pansky Report, which was
published on October 23, 2019.

158. As detailed herein, the Pansky Report is false and contains numerous
non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City
complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual

ratepayer against PWC, and that as soon as Jones made his decision to sue

33 COMPLAINT

 
oOo sa DO HH BW Ww eS

10
1]
12
3
14
15
16
17
18
19
20
zi
22
23
24
2.
26
27

Cy

 

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 350f37 Page ID#:35

the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in

bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

159. In light of the fact that Defendants Annaguey, George and Browne
George, LLP had direct knowledge that each of the foregoing statements was false,
Defendants Annaguey, George and Browne George, LLP acted with actual malice in
causing these defamatory per se statements to be made.

160. As a result of the defamatory statements, which Defendants Annaguey,
George and Browne George, LLP caused to be made, Plaintiff has sustained, and is,

therefore, entitled to punitive damages.

COUNT XVIII

(For Defamation — Actual Malice Against Defendants DOES 1 - 100 — For
Punitive Damages)

161. Plaintiff Paradis incorporates and re-alleges all of the foregoing

paragraphs as if fully set forth herein.

162. Defendants Pansky and Pansky Markel drafted the Pansky Report,

which was published on October 23, 2019.

163. As detailed herein, the Pansky Report is false and contains numerous

non-privileged, defamatory per se statements including the following statements:

a. By concurrently providing legal representation to Jones and the City
without the informed written consent of either Jones or the City, Paradis
violated his ethical and fiduciary duties under CRPC3-3102 both Jones
and the City;

b. By secretly drafting or participating in the drafting of the Jones v. the City

34 COMPLAINT

 
Noe

Co fo a1) DH HS W

10

11
12
13
14
3
16
17
18
19
20
21
De
23
24
25
26
27
28

 

ase 2:20-cv-09660 Document1 Filed 10/21/20 Page 36 of 37 Page ID #:36

complaint and failing to reveal his actions to, and/or failing to obtain
informed formal consent from the City, while serving as special counsel
for the City, Paradis breached his ethical duties to the City and Jones to
refrain from representation of conflicting interests;

c. By repeatedly misrepresenting that once the City declined to consent to
Paradis’ and Kiesel’s joint representation of the City and an individual
ratepayer against PWC, and that as soon as Jones made his decision to sue
the City, Paradis’s representation of Jones ended, knowing that he had
continue to provide legal services for Jones’ benefit, Paradis violated his
duty of candor and his duty to refrain from misleading his client, the court,
and opposing counsel; and

d. By failing to advise the City that he was continuing to assist Jones in
bringing an action against the City, Paradis violated his duty to the City to
communicate significant events affecting the client’s matter.

164. In light of the fact that Defendants DOES 1-100 had direct knowledge
that each of the foregoing statements was false, Defendants DOES 1-100 acted with
actual malice in making these defamatory per se statements.

165. Asa result of the defamatory statements made by Defendants DOES 1-

100, Plaintiff has sustained, and is, therefore, entitled to punitive damages.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays that this Court:

a. Order Defendants to pay Plaintiff actual, special, and punitive damages in

 

an amount to be determined at trial; and

b. Grant such other relief as may be just and proper.

35 COMPLAINT

 

 
Oo Oo sa DH A FSF WW We

mM Pp WV WV HV BP BR ROR me ee
BPmeeerP re S&S 6 eB ke SB ae Be we eS

Tmt

 

 

fase 2:20-cv-09660 Document1 Filed 10/21/20 Page 37 of 37 Page ID #:37

DEMAND FOR TRIAL BY JURY

Plaintiff demands a trial by jury on all issues so triable.

Dated: October 21, 2020 Paul O. Paradis

SAA OLAA.

Paul O. Paradis
Pro Se Plaintiff

36 COMPLAINT

 
